Name: Commission Regulation (EEC) No 3611/84 of 20 December 1984 fixing the conversion factors for frozen squid
 Type: Regulation
 Subject Matter: prices;  trade policy;  foodstuff;  fisheries
 Date Published: nan

 Avis juridique important|31984R3611Commission Regulation (EEC) No 3611/84 of 20 December 1984 fixing the conversion factors for frozen squid Official Journal L 333 , 21/12/1984 P. 0041 - 0042 Finnish special edition: Chapter 4 Volume 2 P. 0026 Spanish special edition: Chapter 04 Volume 3 P. 0094 Swedish special edition: Chapter 4 Volume 2 P. 0026 Portuguese special edition Chapter 04 Volume 3 P. 0094 *****COMMISSION REGULATION (EEC) No 3611/84 of 20 December 1984 fixing the conversion factors for frozen squid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), and in particular Articles 16 (3) and 21 (6) thereof, Whereas a guide price is fixed annually for frozen squid, which appear in Annex II (B 3, 4 and 5) to Regulation (EEC) No 3796/81; Whereas market prices vary considerably according to species and presentation; whereas it is therefore necessary, in order to determine at what level the intervention measures referred to in Article 16 (1) of the said Regulation may be initiated to fix conversion factors in relation to the guide price for the different species and forms of presentation of squid; Whereas these conversion factors must also be applied to the system of reference prices referred to in Article 21 of the Regulation; Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chariman, HAS ADOPTED THIS REGULATION: Article 1 1. The conversion factors used to determine at what level the intervention measures referred to in Article 16 (1) of Regulation (EEC) No 3796/81 may be initiated for the different species and forms of presentation of squid are set out in the Annex. 2. The conversion factors shall also be applied when fixing the reference prices referred to in Article 21 of Regulation (EEC) No 3796/81. Article 2 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 379, 29. 12. 1981, p. 1. ANNEX Conversion factors applicable to the different species and forms of presentation of frozen squid 1.2.3 // // // // Species // Presentation // Conversion factor // 1,3 // (a) Loligo spp (CCT heading No 03.03 B IV a) 1 aa) // // 1.2.3 // // // // Loligo vulgaris // Not cleaned Cleaned // 1,00 1,20 // // // // Loligo pealei // Not cleaned Cleaned // 0,60 0,70 // // // // Other species // Not cleaned Cleaned // 0,55 0,65 // 1,3 // (b) Todarodes sagittatus (CCT heading No 03.03 B IV a) 1 bb) // // 1.2.3 // // // // // Not cleaned Cleaned // 1,00 1,20 // 1,3 // (c) Illex spp (CCT heading No 03.03 B IV a) 1 cc) // // 1.2.3 // // // // Illex illecebrosus // Not cleaned Cleaned // 1,00 1,20 // // // // Other species // Not cleaned Cleaned // 1,00 1,20 // // // Note: A product is considered cleaned if it has at least been gutted.